


110 HR 1626 IH: Family Health Care Accessibility Act

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1626
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Tim Murphy of
			 Pennsylvania (for himself, Mrs. Davis of
			 California, and Mr.
			 Altmire) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide
		  liability protections for volunteer practitioners at health centers under
		  section 330 of such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Family Health Care Accessibility Act
			 of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Community Health
			 Centers (CHCs) are nonprofit, community supported health care facilities
			 providing primary and preventive health care services to over 15,000,000
			 low-income, underinsured, and uninsured families.
			(2)Nearly 70 percent
			 of CHC patients have family incomes at or below poverty ($15,000 annual income
			 for a family of three). In addition, nearly 40 percent of CHC patients are
			 uninsured.
			(3)For many patients,
			 CHCs are the only source of health care services available. While the number of
			 uninsured patients at CHCs is rapidly growing—from around 3,900,000 in 1998 to
			 over 5,900,000 today—the number of physicians available to treat these patients
			 is decreasing.
			(4)There is a
			 critical shortage of physicians available at CHCs to meet the health care needs
			 of the uninsured and underinsured. The Journal of the American Medical
			 Association reports a 13-percent vacancy rate for family physicians, a
			 9-percent vacancy rate for internists, a 20-percent vacancy rate for OB–GYNs
			 and a 22-percent vacancy rate for psychiatrists.
			(5)Physicians hired
			 by CHCs are covered by the Federal Tort Claims Act for medical liability costs.
			 However, physicians who wish to volunteer at CHCs are not covered by the
			 Federal Tort Claims Act.
			(6)CHCs have limited
			 resources to meet the current and future needs of the uninsured and
			 underinsured. Physicians are willing to volunteer at CHCs, however, they are
			 dissuaded from doing so because of the cost of medical liability insurance.
			 Extending Federal Tort Claims Act coverage to volunteer physicians would result
			 in more patients being served at a lower cost at CHCs.
			3.Health centers
			 under Public Health Service Act; liability protections for volunteer
			 practitioners
			(a)In
			 generalSection 224 of the
			 Public Health Service Act (42 U.S.C. 233) is amended—
				(1)in
			 subsection (g)(1)(A)—
					(A)in the first
			 sentence, by striking or employee and inserting employee,
			 or (subject to subsection (k)(4)) volunteer practitioner; and
					(B)in the second
			 sentence, by inserting and subsection (k)(4) after
			 subject to paragraph (5); and
					(2)in
			 each of subsections (g), (i), (j), (k), (l), and (m)—
					(A)by striking the
			 term employee, or contractor each place such term appears and
			 inserting employee, volunteer practitioner, or
			 contractor;
					(B)by striking the
			 term employee, and contractor each place such term appears and
			 inserting employee, volunteer practitioner, and
			 contractor;
					(C)by striking the
			 term employee, or any contractor each place such term appears and
			 inserting employee, volunteer practitioner, or contractor;
			 and
					(D)by striking the
			 term employees, or contractors each place such term appears and
			 inserting employees, volunteer practitioners, or
			 contractors.
					(b)Applicability;
			 definitionSection 224(k) of
			 the Public Health Service Act (42 U.S.C. 233(k)) is amended by adding at the
			 end the following paragraph:
				
					(4)(A)Subsections (g) through
				(m) apply with respect to volunteer practitioners beginning with the first
				fiscal year for which an appropriations Act provides that amounts in the fund
				under paragraph (2) are available with respect to such practitioners.
						(B)For purposes of subsections (g)
				through (m), the term volunteer practitioner means a practitioner
				who, with respect to an entity described in subsection (g)(4), meets the
				following conditions:
							(i)The practitioner is a licensed
				physician or a licensed clinical psychologist.
							(ii)At the request of such entity, the
				practitioner provides services to patients of the entity, at a site at which
				the entity operates or at a site designated by the entity. The weekly number of
				hours of services provided to the patients by the practitioner is not a factor
				with respect to meeting conditions under this subparagraph.
							(iii)The practitioner does not for the provision
				of such services receive any compensation from such patients, from the entity,
				or from third-party payors (including reimbursement under any insurance policy
				or health plan, or under any Federal or State health benefits
				program).
							.
			
